Citation Nr: 1439629	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to March 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2008, the Veteran entered a notice of disagreement with the initial rating for bilateral hearing loss assigned in the May 2008 rating decision.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized the issue as entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In June 2012, the Board remanded the claim for additional evidentiary development, to include a contemporaneous audiometric examination.  The additional development actions have been completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Added to the record on December 27, 2012, was a private audiological testing report.  This report was not accompanied by a waiver of initial RO consideration of the evidence.  However, for reasons that will be discussed below, this evidence is not relevant to the matter on which the Veteran's claim turns.  Thus, while the Veteran has not waived initial RO consideration of this evidence, a remand for such consideration is unnecessary, and this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  For the initial period prior to January 6, 2012, VA audiological evaluation (e.g., in August 2008) reflects that the Veteran's service-connected bilateral hearing loss was manifested by Level III hearing impairment in the right ear and Level III hearing impairment in the left ear.  

2.  For the initial period from January 6, 2012, VA audiological evaluation (e.g., in January 2012 and July 2012) reflects that the Veteran's service-connected bilateral hearing loss was manifested by Level VI hearing impairment in the right ear, and Level III hearing impairment left ear.  


CONCLUSIONS OF LAW

1.  For the initial rating period prior to January 6, 2012, the criteria for an initial compensable disability rating for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).  

2.  For the initial rating period from January 6, 2012, the criteria for a rating of 10 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, DC 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a December 2007 letter, the RO provided pre-adjudication notice to the Veteran regarding the information and evidence necessary to substantiate the claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements.  

Concerning an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

VA's duty to assist has also been met.  The Veteran has been afforded VA examinations in April 2008, January 2012, and July 2012 to evaluate the service-connected disability. The VA examination reports are of record.  The Board finds that these examinations are adequate for rating purposes because each was performed by a medical professional, was based on the Veteran's history and symptomatology, and was based on a thorough examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Disability Rating Criteria for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  

The Veteran has challenged the initial disability rating assigned to his service-connected bilateral hearing loss by seeking appellate review.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 125-26 (noting distinction between claims stemming from an original rating versus increased rating).  

For rating hearing impairment, the Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing. Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85, DC 6100.  

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d) (2013).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Under 38 C.F.R. § 4.86(a) (2013), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  See 38 C.F.R. § 4.86(a) (2013).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2013).  

Rating Period Prior to January 6, 2012

After review of all the evidence, lay and medical, the Board finds that, for the initial rating period prior to January 6, 2012 (that is, from December 13, 2007 to January 5, 2012), the criteria for a compensable disability evaluation for bilateral hearing loss have not been met or more nearly approximated.  

On the authorized audiological evaluation in April 2008, puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
40
50
55
LEFT

15
45
60
55

The average puretone threshold loss was 40 in the right ear and 43.75 in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 92 percent in the left ear.  

Using Table VI, applying the results from the April 2008 VA audiological examination, the hearing impairment is designated as Level II in the right ear and Level I in the left ear, resulting in bilateral hearing impairment consistent with a noncompensable (0 percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, DC 6100.  As the puretone thresholds in neither the right ear nor left ear present exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 is not for application.  

Subsequently dated VA records show that the Veteran was fitted for hearing aids in August 2008.  

In a March 2009 VA FORM 9, the Veteran noted that his hearing aids helped, but that he was a pastor and singer and that he had to remove his aids in order to sing.  His also said that he drove his family crazy as he was unable to understand words.  

Rating Period from January 6, 2012

After a review of all the evidence, lay and medical, the Board finds that the severity of the bilateral hearing loss meets the criteria for a higher 10 percent rating for the initial rating period from January 6, 2012.  38 C.F.R. § 4.86, DC 6100 (2013).  

When examined by VA on January 6, 2012, it was noted that there had been no significant change in hearing sensitivity compared to the previous examination.  Exceptions were at 250 and 8000 Hz in the right ear and at 250 and 5000 Hz in the left ear.  The left ear showed slight to moderately severe sensorineural hearing loss while the right showed slight to moderate sensorineural hearing loss.  Speech reception thresholds were 35 decibels in the right ear and 30 decibels in the left ear.  Word recognition scores were listed as 52 percent in the right ear and 76 percent in the left ear.  

Using Table VI, applying the results from the January 6, 2012, VA audiological examination, the hearing impairment is designated as Level VI in the right ear and Level III in the left ear, resulting in bilateral hearing impairment consistent with a 10 percent rating under Table VII.  See 38 C.F.R. § 4.85, DC 6100.  As the puretone thresholds in neither the right ear nor left ear present exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 is not for application.  

On the authorized audiological evaluation conducted by VA in July 2012, puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
40
55
55
LEFT

20
50
60
55

The average puretone threshold loss was 42.50 in the right ear and 46.25 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.  

Using Table VI, applying the results from the July 2012 VA audiological examination, the hearing impairment is designated as Level III in the right ear and Level III in the left ear, resulting in bilateral hearing impairment consistent with a noncompensable (0 percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, DC 6100.  As the puretone thresholds in neither the right ear nor left ear present exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 is not for application.  

In a statement by the Veteran's wife that was received in December 2012, she attests to the difficulty the Veteran has with his hearing.  He watches television with the volume up to a very loud level.  He uses a speaker when using the phone, and often has to read lips to understand what others were saying.  

As noted earlier, the Veteran submitted a private audiological examination from December 2012 without a waiver of RO consideration of the evidence.  While puretone thresholds were provided, a word recognition score for the left ear was not.  The pure tone thresholds were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
55
60
60
LEFT

35
60
70
70

The right ear showed a 52 percent word recognition at 60 decibels.  

The Board is unable to apply the results from the private December 2012 evaluation to Table VI in that all the information needed to determine the proper designations for the ears is not provided.  Thus, this newly submitted evidence is not directly relevant to the issue of the current severity of the Veteran's hearing loss, and it is not probative.  See 38 C.F.R. § 20.1304 (2013).  

However, that being said, based on the results of the January 2012 VA examination, the Board has determined that a 10 percent rating is warranted as of that date.  The Board has chosen to resolve reasonable doubt in the Veteran's favor in making this positive determination.  It is noted that the next evaluation of the Veteran's hearing impairment in July 2012 did not result in a compensable disability rating.  However, the Board also notes that the Veteran has submitted statements insisting that his word recognition scores should have been lower than that recorded by the audiologist at the July 2012 evaluation.  He specifically recalled that he understood only 4 words out of 20 on one test and only 4 to 6 out of 20 on another test.  He said that he could not tell what the word started with, so he could not even guess.  (See, e.g., the Veteran's July 2012 and December 2012 statements in support of his claim.)  

For these reasons, the Board finds that the criteria for a higher disability rating of 10 percent, but no higher, are met for the bilateral hearing loss disability for the period from January 6, 2012.  

Extraschedular Consideration

The Board has further considered whether the issue on appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (2013).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455. 

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the noncompensable (0 percent) rating for the period prior to January 6, 2012, or the 10 percent rating for the period from that date.  The symptoms and functional limitations of the service-connected hearing loss, specifically hearing acuity, are contemplated by the schedular rating criteria at 38 C.F.R. § 4.85 and 38 C.F.R. § 4.86 (2013).  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  

Accordingly, the Board finds that functional impairment due to hearing loss that is affected by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's difficulty hearing conversations, either over the phone or in person, or other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty and the functional impairment associated therewith have been considered under the numerical criteria set forth in the rating schedule.  

The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination testing.  The Veteran's bilateral hearing loss symptoms are contemplated by the schedular rating criteria.  The Board recognizes and has considered the Veteran's reports of hearing impairment.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiological testing and speech recognition testing.  Speech recognition is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered.  

For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss disability and reasonably describe the Veteran's disability levels and symptomatology; therefore, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

For the initial rating period prior to January 6, 2012, a compensable disability rating for bilateral hearing loss is denied; for the initial period from January 6, 2012, a 10 percent, but no higher rating, is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


